                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 ERIC LEBRON MITCHELL,                             )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )       No.     1:21-CV-105-TRM-SKL
                                                   )
 BARRY STEELMAN, JOHN G.                           )
 MCDOUGAL, and P. COYLE,                           )
                                                   )
               Defendants.                         )

                                      JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith, the Clerk is

DIRECTED to strike Plaintiff’s complaint [Doc. 1] and terminate his motion for leave to proceed

in forma pauperis [Doc. 5]. Because the Court has CERTIFIED in the memorandum opinion that

any appeal from this order would not be taken in good faith, should Plaintiff file a notice of appeal,

he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to close the file.

       SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
   s/ LeAnna R. Wilson
  CLERK OF COURT




Case 1:21-cv-00105-TRM-SKL Document 8 Filed 09/21/21 Page 1 of 1 PageID #: 27
